JON O. NEWMAN, Chief Judge,
concurring:
I concur in Judge Altimari’s opinion and write separately to amplify my views on appellant’s First Amendment claim. I believe that this Circuit’s law concerning the First Amendment rights of public employees has evolved too hastily and too narrowly, but I am bound by the precedential force of Ezekwo v. NYC Health & Hospitals Corp., 940 F.2d 775 (2d Cir.), cert. denied, — U.S. -, 112 S.Ct. 657, 116 L.Ed.2d 749 (1991).
With respect to the speech of public employees, the Supreme Court has distinguished between speech on matters of “public concern” and speech on matters of “personal interest.” See Connick v. Myers, 461 U.S. 138, 147, 103 S.Ct. 1684, 1690, 75 L.Ed.2d 708 (1983); see also Pickering v. Board of Education, 391 U.S. 563, 573, 88 S.Ct. 1731, 1737, 20 L.Ed.2d 811 (1968). Adverse employment action taken because of speech in the “public concern” category is *147actionable under the First Amendment whenever “ ‘the interests of the [employee], as a citizen, in commenting upon matters of public concern’ ” outweigh “ ‘the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.’ ” Connick, 461 U.S. at 142, 103 S.Ct. at 1687 (quoting Pickering, 391 U.S. at 568, 88 S.Ct. at 1734-35). Matters of “personal interest,” however, require no First Amendment protection beyond whatever limited protection is available to those who are not publicly employed. Id. 461 U.S. at 147, 103 S.Ct. at 1690.
This bifurcation has created the issue of whether the speech of a public employee must be placed in either the “public concern” or the “personal interest” categories, or whether, in an appropriate ease, it may be placed in both categories, drawing First Amendment protection to the extent that the speech is a matter of “public,concern.” The Fifth Circuit has ruled that a public employee’s speech may fall into both of the Connick categories. In Wilson v. UT Health Center, 973 F.2d 1263 (5th Cir.1992), cert. denied, — U.S. -, 113 S.Ct. 1644, 123 L.Ed.2d 266 (1993), the Court said that the Supreme Court in Connick had “removed from First Amendment protection only that speech that is made only as an employee, and left intact protection for speech that is made both as an employee and as a citizen.”1 Id. at 1269 (emphasis in original). The Seventh Circuit can be understood to take a contrary view. It apparently believes that a public employee’s speech must be placed ei- • ther in the “public concern” category or the “private interest” category. See Marshall v. Allen, 984 F.2d 787, 794-97 (7th Cir.1993) (public concern); Auriemma v. Rice, 910 F.2d 1449, 1459-61 (7th Cir.1990) (in banc) (same), cert. denied, — U.S. -, 111 S.Ct. 2796, 115 L.Ed.2d 970 (1991); Yatvin v. Madison Metropolitan School District, 840 F.2d 412, 419-20 (7th Cir.1988) (personal interest); Altman v. Hurst, 734 F.2d 1240, 1243-44 (7th Cir.) (same), cert. denied, 469 U.S. 982, 105 S.Ct. 385, 83 L.Ed.2d 320 (1984).
I think the Fifth Circuit’s reading of Con-nick is correct. In describing the category of “private interest” matters that do not receive First Amendment protection, the Supreme Court was careful to limit its ruling to “ordinary dismissals from government service which violate no ... applicable statute.” Connick, 461 U.S. at 146, 103 S.Ct. at 1690. A dismissal in violation of Title VII is a matter of “public concern,” and an employee who protests that her discharge violates Title VII is speaking about both a matter of “public concern” and a matter of “private interest.”
Nevertheless, I am obliged to acknowledge that our Circuit has adopted the position taken by the Seventh Circuit, albeit without explicitly recognizing the two lines of conflicting authority, much less articulating a basis for preferring the Seventh Circuit’s conclusion. See Ezekwo v. NYC Health & Hospitals Corp., 940 F.2d at 780-81. Ezekwo ruled that a public employee’s speech is to be placed either in the “public concern” or the “private interest” category and that the determination would be based on the “primary aim” of the speech. 'Id. at 781. No explicit consideration was given to the contention that Ezekwo’s speech, complaining of discrimination on the basis of gender, race, and national origin, see id. at 778,- should have been deemed a matter of “public concern” simply because the discrimination “violate[d an] applicable statute,” Connick, 461 U.S. at 146, 103 S.Ct. at 1690.
Though regretting our narrow view of First Amendment protection, I am bound by Ezekwo and therefore concur in , the Court’s opinion.

. Though some of the plaintiffs speech in Wilson concerned violations of Title VII directed at other persons, it is evident that the Fifth Circuit, properly in my view, regarded even her speech concerning the misconduct directed solely at herself as within the "public concern” category:
We think that Wilson made her reports of sexual harassment both as a citizen and an employee. She contends that she started her reports after personally experiencing considerable harassment, and obviously had a stake as an individual citizen in having that conduct stopped....
Wilson, 973 F.2d at 1269-70 (emphasis added).